          Case 2:20-cv-00758-JCM-VCF Document 15 Filed 06/10/20 Page 1 of 3



 1   LOREN S. YOUNG, ESQ.
     Nevada Bar No. 7567
 2   LINCOLN, GUSTAFSON & CERCOS, LLP
     ATTORNEYS AT LAW
 3   3960 Howard Hughes Parkway, Suite 200
     Las Vegas, Nevada 89169
 4   Telephone: (702) 257-1997
     Facsimile: (702) 257-2203
 5   lyoung@lgclawoffice.com
 6   Attorneys for Defendant, TARGET FINANCIAL
 7

 8
                                 UNITED STATES DISTRICT COURT
 9

10                                      DISTRICT OF NEVADA

11   TERESA L. EVANS-SAMPLE,                              CASE NO: 2:20-cv-00758-JCM-VCF

12           Plaintiff,
                                       STIPULATION AND ORDER TO
13   v.                                EXTEND TIME FOR TARGET
                                       FINANCIAL TO RESPOND TO
14   EARLY WARNING SERVICES, LLC; JP PLAINTIFF’S COMPLAINT
     MORGAN      CHASE    BANK,    NA; (FIRST REQUEST)
15   LEXISNEXIS RISK SOLUTIONS; TARGET
     FINANCIAL; AND WELLS FARGO BANK,
16   NA,

17            Defendants.

18

19
             Defendant Target Financial (“Target”), by and through its counsel, Loren S. Young,
20
     Esq. of Lincoln, Gustafson & Cercos, LLP, and Plaintiff, Teresa L. Evans-Sample
21
     (“Plaintiff”), by and through her counsel, David H. Krieger, Esq. of Krieger Law Group, LLC
22
     and Matthew I. Knepper, Esq. and Miles N. Clark, Esq. of Knepper & Clark, LLC, hereby
23
     respectfully submit this stipulation to extend time for Target Financial to respond to Plaintiff’s
24
     Complaint. This Stipulation is made in accordance with LR IA 6-1, LR IA 6-2 and LR 7-1.
25
     This is the first request for extension of time to respond to Plaintiff’s Complaint.
26
             Plaintiff filed her Complaint on April 27, 2020, and Target Financial was served with
27
     the Complaint on May 18, 2020. Accordingly, Target Financial’s response to Plaintiff’s
28
     Complaint is currently due June 8, 2020. Upon Target Financial’s request and good cause


                                                    -1-
       Case 2:20-cv-00758-JCM-VCF Document 15 Filed 06/10/20 Page 2 of 3



 1   shown, Plaintiff has agreed to a two (2) week extension for Target Financial to respond to
 2   Plaintiff’s Complaint.
 3          THEREFORE, Defendant Target Financial shall have up to and including June 22,
 4   2020 to file a responsive pleading to Plaintiff’s Complaint.
 5
     DATED this 5th day of June, 2020.            DATED this 5th day of June, 2020.
 6
     KNEPPER & CLARK, LLC                         LINCOLN, GUSTAFSON & CERCOS, LLP
 7
      /s/ Miles N. Clark                            /s/ Loren S. Young
 8   ________________________________             ________________________________
     MILES N. CLARK, ESQ.                         LOREN S. YOUNG, ESQ.
 9   Nevada Bar No. 13848                         Nevada Bar No. 7567
     5510 S. Fort Apache Rd., Ste. 30             3960 Howard Hughes Parkway, Suite 200
10   Las Vegas, NV 89148-7700                     Las Vegas, Nevada 89169-5968
     Attorneys for Plaintiff,                     Attorneys for Defendant,
11   Teresa L. Evans-Sample                       Target Financial
12

13
            IT IS SO ORDERED.
14
                     6-10-2020
15          Dated: ___________________
16
                                         ______________________________________
17                                       UNITED STATES MAGISTRATE JUDGE
18
19

20

21

22

23

24

25

26
27

28


                                                   -2-
          Case 2:20-cv-00758-JCM-VCF Document 15 Filed 06/10/20 Page 3 of 3



 1                                                                  PROOF OF ELECTRONIC SERVICE

 2                 I certify that on this 5th day of June, 2020, a copy of the foregoing was filed electronically in

 3   the ECF system. Notice of this filing will be sent to the parties of record by operation of the Court’s

 4   electronic filing system. Parties may access this filing through the Court’s system.

 5

 6
                                                                                             /s/ Barbara J. Pederson
 7                                                                                         ________________________________
                                                                                           Barbara J. Pederson, an employee
 8                                                                                         of the law offices of
 9

10

11

12   v:\a-e\evans-sample_target\atty notes\drafts\pldgs\20200603_sao_extend_bjp.doc.docx


13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


                                                                                              -3-
